DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/22 been entered.

Response to Arguments
Applicant's arguments filed 01/20/22 have been fully considered but they are not persuasive. 
On page 8 Applicant argues that the presence of base 124 would prevent the required “bending” from occurring. 
The Examiner respectfully notes that objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results constitute mere argument.”). See also In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). In this case, Applicants haven’t presented any experimental data or facts which would show that a permeable membrane would prevent a bend from occurring, particularly when Sethna shows the ring 128a bending away from (around) the tube body even with the membrane in place. Further, the Examiner refers to the rejection below which has provided motivation to eliminate the base 124.
On page 10 Applicant argues that the amendment overcomes the rejection of record, since it now claims that the bending must occur from an “initial state”. Applicant concludes Sethna’s ring cannot bend away from the tube body from an “initial state”. 
The Examiner respectfully again disagrees, and points out the claim doesn’t require the ring to bend away from the tube body from an initial state as is argued. Further, and as regards the language of the claim actually written down, Sethna [0228] describes the expansion member 128 (which includes ring 128a) as expanding “upon deployment to thereby open base 124”. This indicates first and foremost that the base 124 doesn’t prevent expansion, but rather expansion happens in spite of base 124 (however, see the rejection below in which the base is considered obviously remains bending away from the tube body, in that it remains expanded to define its annular opening. The ring 128 being expanded would not become unexpanded simply because compression is applied to the flexible connecting section, and since the ring is inherently “bending away from” the tube body, around which it is formed, and around which it is designed to circumvent and encompass it would remain “bending away from” the tube body as it surrounds it. In other words, simply by defining that the first radial support structure forms that opening around the tube body, it is “bending away from” and around the tube body, if it is expanded and the opening exists. If some other definition of “bend” is being contemplated by the Applicant the Examiner suggests making that clear. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19-23, 26-29, 31-34, 38-40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 19 and 34 are rejected for containing new matter, since they claim “an annular uncovered opening that is unconnected with the tube body when the stent is in an initial state that is assumed after expansion”, when figure 5 clearly shows the annular uncovered opening being in contact with the tube body. It is possible Applicant meant to claim that the annular opening is unconnected with an opening/lumen of the tube body, but this isn’t what is written. For the purposes of prior art examination below however, the Examiner will assume this is an error and that Applicant means that the opening is unconnected with a lumen of the tube body. However, clarification and correction of this as it is written is required.
Remaining claims are rejected for containing new matter. 


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 is indefinite for claiming “the stent is radially compressed in a sheath”, but the specification has described the “sheath” as not being a part of the stent, but rather of it being a delivery sheath, distinct from the claimed stent. As worded, the Examiner is unclear whether this is an attempt to claim that the stent has a sheath as part of its construction, or whether the delivery sheath (which isn’t a part of the positively claimed stent) is being referenced. If the sheath is part of the delivery, it appears Applicant is missing an essential word in the claim, which indicates when the stent is compressed in a sheath. 
Further, the claim references the sheath being “continuously withdrawn” when it is unclear what the sheath is being withdrawn from. The specification references the sheath being withdrawn, but again doesn’t indicate what the sheath is withdrawn from (e.g. the stent, the body, a delivery catheter, something else), but only indicates it is withdrawn along a direction. 

Claim Objections


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 19-23, 34, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethna (US 20170290654 A1) as is evidenced by Piccagli et al. (US 20170224467), hereinafter known as Piccagli.
Regarding claim 19 Sethna discloses a stent comprising: 
a tube body with an outer surface (Annotated Figure 1), and 
a skirt arranged on the tube body with the skirt surrounding the tube body (Annotated Figure 1), wherein the skirt comprises:
a first end and a second end (Annotated Figure 1), and a flexible connecting section with a proximal end and a distal end (Annotated Figure 1), and 
a stent graft with a proximal end and a distal end (Annotated Figure 1); 
wherein the proximal end of the flexible connecting section is connected with the distal end of the stent graft (Annotated Figure 1),
and the distal end of the flexible connecting section defines the first end of the skirt (Annotated Figure 1) and is sealed and connected with the outer surface of the tube body (Annotated Figure 1; [0027]);
wherein the proximal end of the stent graft defines the second end of the skirt (Annotated Figure 1) and is provided with a first radial support structure that comprises a metal structure (Annotated Figure 1 (item 128a)), the first radial support structure being suspended to define an annular opening that is unconnected with the tube body when the stent is in an initial state that is assumed after expansion (Figure 1 shows opening covered by membrane 124);
and wherein when the flexible connecting section is radially compressed and the radial support structure is expanded, at least a portion of the first radial support structure bends away from the tube body (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Sethna discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus. For example, when the flexible connecting section is compressed (and the stent graft is not compressed but in an expanded 
but is silent with regards to the opening formed by the first radial support structure being uncovered.
However, regarding claim 19 Sethna discloses their covered opening (124) is made of a permeable material ([0029]). The person of ordinary skill in the art would have found it obvious to modify the stent of Sethna so that the opening of Sethna which is covered by the base 124 is actually uncovered, since the base is disclosed as being permeable, and uncovered openings vs. blood-permeable but covered openings are understood to be obvious alternatives in the art (evidenced by Piccagli [0062]).


    PNG
    media_image1.png
    937
    644
    media_image1.png
    Greyscale

claim 20 Sethna teaches the stent of claim 19 substantially as is claimed,
wherein Sethna further discloses wherein the outer surface of the tube body has an axial line, and an angle ranging from 5-80 degrees is defined between the flexible connecting section and the axial line of the outer surface of the tube body (The Examiner respectfully notes that while drawings of Sethna are not understood as being drawn to scale, the drawings are also not understood to be drawn completely out of scale. Accordingly, the person of ordinary skill in the art at the time the invention was filed would have found it obvious that the angle between the flexible connecting section and an axial line of the outer surface of the tubular body is between 5-80 degrees, since it is neither flush with the tube body (0 degrees) nor perpendicular thereto (90 degrees)).
Regarding claim 21 Sethna teaches the stent of claim 19 substantially as is claimed,
wherein Sethna further discloses the first radial support structure has a maximum length, and a maximum perpendicular distance is defined from the first radial support structure to the outer surface of the tube body (Annotated Figure 1),
wherein a maximum length of the first radial support structure is less than or equal to the maximum perpendicular distance from the first radial support structure to the outer surface of the tube body (Annotated Figure 1). 
claim 22 Sethna teaches the stent of claim 21 substantially as is claimed,
but is silent with regards to the maximum perpendicular distance and maximum length of the first radial support structure.
However, regarding claim 22 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Elliot by having the maximum perpendicular distance from the first radial support structure to the outer surface of the tube body being 6-40 mm and the maximum length of the first radial support structure being 2-38 mm, since it has been held by the courts that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art. It would be obvious to change this dimension in particular to suit the particular dimensions of the intended location within the vasculature the stent is intended to be implanted.
Regarding claim 23 Sethna teaches the stent of claim 19 substantially as is claimed,
wherein Sethna further discloses the flexible connecting section has an axial length (Annotated Figure 1 the up and down length is understood to be the 
the tube body further has a proximal end opening with a length defined between the proximal end opening of the tube body and the connecting boundary (Annotated Figure 1 the up and down length between the proximal end surface of the tube body and the skirt first end),
wherein the axial length of the flexible connecting section is less than length between the proximal end opening of the tube body to the connecting boundary (Annotated Figure 1).
Regarding claim 34 Sethna teaches the stent of claim 19 substantially as is claimed (see rejection to claim 19 above),
wherein Sethna further discloses the flexible connecting section is conical (Annotated Figure 1), 
but is silent with regards to the stent graft being cylindrical.
However, regarding claim 34 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the stent graft so that it is cylindrical since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Sethna. The 
Regarding claim 40 Sethna teaches the stent of claim 19 substantially as is claimed,
wherein Sethna further discloses when the stent is radially compressed in a sheath when the sheath is continuously withdrawn until the stent graft is completely released from the sheath and expanded, while when at least a portion of the flexible connecting section remains within the sheath, the released stent graft bends relative to the flexible connecting section and at least a portion of the first radial support structure bends away from the tube body (the “sheath” is described by the specification as being a “delivery sheath” which isn’t a part of the positively claimed “stent”, meaning “sheath” limitations are not positively claimed. Further, the language of this claim is worded as an intended method of delivery within a sheath, as opposed to further limiting the structure of the “stent” of the claimed invention. Accordingly, the language of this claim is a combination of 1) not positively claimed (the sheath), 2) functional limitations relating to the stent being radially compressible (see explanation regarding “functional limitations” above), and 3) an intended method of implantation (which likewise doesn’t affect the structure of the claimed stent). Since the stent of Sethna discloses (as is detailed above) all the structural limitations which would enable the stent to perform in this recited intended manner in conjunction with some sheath, the prior art is understood to disclose the limitations of this claim).

Claims 24, 26-28, 31-33, 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethna as is applied above in view of Elliot (US 20030236567 A1).
Regarding claim 26 Sethna teaches the stent of claim 22 substantially as is claimed,
but is silent with regards to the first radial support structure being covered by a coating membrane.
However, regarding claim 26 Elliot teaches a stent which includes a first radial support structure which is covered by a coating membrane ([0025] the skirt as a whole is covered with a coating; [0023] the prosthesis as a whole can also be coated). Sethna and Elliot are involved in the same field of endeavor, namely stent grafts. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of Sethna by including a coating on the surface of the device as a whole (including the radial support structure) such as is taught by Elliot in order to improve the biocompatibility of the device. 
Regarding claim 27 wherein the Sethna Elliot Combination teaches the stent of claim 26 substantially as is claimed, 
wherein Sethna further discloses the tube body has an outer surface, and 
wherein the flexible connecting section has a first and second end, wherein the first end is sealed and connected with the outer surface of the tube body and the second end is connected with the stent graft (Annotated Figure 1),
but is silent with regards to the flexible connecting section comprising a coating membrane.
claim 27 see the rejection/explanation to claim 26 above.
Regarding claim 28 the Sethna Elliot Combination teaches the stent of claim 27 substantially as is claimed,
wherein Sethna further discloses the flexible connecting section has a diameter that is increased progressively from the connecting boundary towards the proximal end of the flexible connecting section (Annotated Figure 1).
Regarding claim 31 the Sethna Elliot Combination teaches the stent of claim 28 substantially as is claimed,
wherein Sethna further discloses the first radial support has a proximal end, and in a natural state the proximal end of the first radial support structure bends away from the tube body (the proximal end of the first radial support structure is understood to be the part of the radial support structure which is oriented away from the tube body).
Regarding claim 32 the Sethna Elliot Combination teaches the stent of claim 31 substantially as is claimed,
wherein Sethna further discloses the first radial support structure has a proximal end which is flush with the proximal end of the stent graft (Annotated Figure 1).
Regarding claim 33 the Sethna Elliot Combination teaches the stent of claim 31 substantially as is claimed,
but is silent with regards to the stent graft being cylindrical.
claim 33 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the stent graft so that it is cylindrical since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Sethna. The Examiner notes further no disclosed benefit from the stent graft being cylindrical, and thus it appears this is a simple design choice which would not distinguish over the stent of Sethna.
Regarding claim 38 see the rejection to claim 26 above.
Regarding claim 39 see the rejection to claim 27 above.

Regarding claim 24 the Sethna Elliot Combination teaches the stent of claims 19, 31, 27, 22, and 23 substantially as is claimed (see the rejection to the mentioned claims, above, without the requirement for the opening to be uncovered);
but is silent with regards to the difference between the length from the proximal end opening of the tubular body to the connecting boundary and the axial length of the flexible connecting section.
However, regarding claim 24 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the difference .  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Further, this difference in relative dimension is not critical in nature, and does not affect the function of the prior art. In this case, the relative dimensions would be obvious to modify based on where the stent is intended to be implanted within the vasculature.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sethna in view of Elliot as is applied above in view of Zigelboim et al. (US 20180333251 A1) hereinafter known as Zigelboim.
Regarding claim 29 the Sethna Elliot Combination teaches the stent of claim 28 substantially as is claimed,
but is silent with regards to the surface of the stent graft having a concave curved surface extending from the distal end of the stent graft to the proximal end of the stent graft.
claim 29 Zigelboim teaches a tubular stent with a skirt (Figure 5b) wherein a stent graft has a concave curved surface extending from a proximal end to a distal end (Figure 5b item 42).
Sethna and Zigelboim are involved in the same field of endeavor, namely stent grafts. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the stent of the Sethna Elliot Combination by having the stent graft be concave and curved extending from one end to another such as is taught by Zigelboim since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Sethna.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/27/22